Citation Nr: 0215710	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children.  



REPRESENTATION

Appellee represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1992 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
September 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied a 
request for special apportionment of the veteran's VA 
disability compensation benefits on behalf of the four minor 
children of the veteran in the custody of his former spouse, 
the appellant herein.  The appellant represents herself in 
this matter.  

It should be noted that this is a "contested claim", that is, 
the benefits in this case are derived from the veteran's VA 
disability compensation award and could be awarded either to 
the appellant or the veteran, the father of the four minor 
children of the parties.  The record shows that both parties 
were notified that, as parties to a simultaneously contested 
claim, the provisions of 38 C.F.R. § 20.713 are applicable.  
The record further shows that although both parties were 
notified of the appellant's scheduled hearing before the 
Board in May 2002, the appellant failed to report for the 
scheduled hearing, or to file a motion for postponement, and 
no additional communication from the appellant was received 
in this case.


REMAND

In an Informal Hearing Presentation submitted in February 
2002, the veteran's representative noted that the appeal had 
not been referred to the veteran's local representative for 
preparation of a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to transferring the 
case to the Board, and asked that the Board remand the claim 
to the RO for preparation of a VA Form 646 by the veteran's 
local representative.  For this reason, the claim must be 
returned to the RO.

Several other aspects of this case require further 
development.  The representative contends that the veteran 
has been paying $200 per month in child support, but the RO 
has not included that amount in his monthly expenses.  In 
addition, as noted by the representative, a communication 
from the appellant dated in November 2001 shows that she 
reported a work telephone number, although the record does 
not include information pertaining to employment income.  
Finally, the question of whether or not the veteran actually 
has been making support payments is contested, but the record 
does not include documentation pertaining to that matter. 

It is also noteworthy that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Final regulations 
to effectuate the VCAA were published on August 29, 2001 with 
the same effective date of the VCAA, November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address a reopened claim, the revised 
regulations governing the reopening of previously and finally 
denied claims are inapplicable to this appeal.

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 
Therefore, the RO must ensure that the provisions of VCAA are 
taken into account.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Accordingly, the case is Remanded to the RO for the following 
actions:

1. The RO must notify the appellant and 
the veteran of the provisions of the VCAA 
and its application to the instant 
appeal.  The RO must ensure compliance 
with all notice and duty to assist 
provisions that are applicablwe to the 
claim.

2.  The appellant should be asked to 
provide a copy of the divorce degree 
entered at the time the parties were 
divorced on April 24, 1996, as well as a 
copy of any order or agreement providing 
for custody and payment of child support.

3.  The appellant should further be asked 
to submit a Statement in Support of Claim 
(VA Form 21-4138) explaining whether the 
veteran has paid any child support under 
that divorce degree or court order, and 
the dates and amounts of any such 
payments.

4.  The veteran should also be asked to 
submit a Statement in Support of Claim 
(VA Form 21-4138) stating whether he has 
paid any child support under that divorce 
degree or court order, and the dates and 
amounts of any such payments.  The 
veteran should further be asked to 
provide receipts for any sums claimed to 
have been paid to the appellant for child 
support.  

5.  The appellant and the veteran should 
each be asked to provide itemized 
statements of their respective monthly 
income and the expenditures of their 
households, as well as the value of all 
assets, and each should be asked to 
explain the hardship which would occur if 
the requested apportionment was granted 
or not granted.  Both parties should 
report any amounts paid or received for 
child support.  

6.  The appellant and the veteran should be 
informed that each have the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the regional 
office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

7.  When the requested development has 
been completed, the RO should 
readjudicate the case in light of the 
additional evidence obtained, and both 
parties should be notified of that 
determination and provided a Supplemental 
Statement of the Case informing them of 
the issue addressed, the evidence 
considered, the adjudicative actions 
taken, the pertinent law and regulations, 
the decision serrated, and the reasons 
and bases for that decision.  

8.  Upon completion of the above-
requested actions, the RO should refer 
the case to the veteran's local service 
organization representative for 
preparation of a VA Form 646, Statement 
of Accredited Representative in Appealed 
Case, prior to transferring the case to 
the Board.

Following issuance of the above-required Supplemental 
Statement of the Case addressing the appeal for an 
apportionment of the veteran's VA disability compensation 
benefits, and the applicable law and regulations, the 
appellant and the veteran and his representative should be 
given the opportunity to respond thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 State. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



